                 Case 1:20-cr-00182-VEC Document 48
                                                 47 Filed 06/26/20
                                                          06/25/20 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                          USDC SDNY                          One Saint Andrew’s Plaza
                          DOCUMENT                           New York, New York 10007
                          ELECTRONICALLY FILED
                          DOC #:                             June 25, 2020
            BY ECF        DATE FILED: 06/26/2020

            The Honorable Valerie E. Caproni


                                                              MEMO ENDORSED
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                Re:     United States v. Jonathan Burgos et al., 20 Cr. 182 (VEC)

            Dear Judge Caproni:

                    The Government respectfully submits this letter on behalf of all parties to jointly
            request that the Court adjourn the pretrial conference presently scheduled for July 1, 2020,
            at 3:00 p.m. for approximately 30 days, to permit the defendants sufficient time to review
            discovery.

                   The Government respectfully requests that time between July 1, 2020 and the
            rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial
            Act, 18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the proposed
            exclusion would be in the interest of justice. The Government understands that defense
            counsel consent to this request.

Application GRANTED. The Court finds that Defendants' interest                   Respectfully submitted,
in reviewing discovery outweighs the interests in a speedy trial and
that the exclusion of time through August 4, 2020, is warranted.                 AUDREY STRAUSS
The July 1 conference is adjourned to August 4, 2020, at 2:00                    Acting United States Attorney for the
P.M. No later than July 28, 2020, counsel must file a status                     Southern District of New York
update indicating whether the out-of-custody Defendants waive
their physical appearance at the conference.                              By: ______________________
                                                                              Juliana N. Murray
SO ORDERED.                    Date: 06/26/2020                               Assistant United States Attorney
                                                                              (212) 637-2314



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
